EXHIBIT 99.1 MEDIA CONTACT: Sandy Pfaff Pfaff PR for Bank of Marin 415.819.7447 | sandy@pfaffpr.com Bank of Marin Bancorp to Webcast Q4 Earnings on Friday, January 20 at 7 a.m. PT NOVATO, CA - (January 13, 2012) – Bank of Marin Bancorp (NASDAQ: BMRC) will webcast its fourth quarterly earnings conference call on Friday, January 20, 2012 at 7:00 a.m. PT/ 10:00 a.m. ET to discuss the results of its fiscal fourth quarter and year ended December 31, 2011. All interested parties are invited to listen to Bank of Marin’s Chief Executive Officer, Russell A. Colombo, Chief Financial Officer, Christina J. Cook, and Chief Credit Officer, Kevin K. Coonan present theearnings results and highlights. Investors will have the opportunity to listen to the conference call over the Internet through Bank of Marin’s web site at http://www.bankofmarin.com under “Latest Press and News.” To listen to the live call, please go to the web site at least 15 minutes early to register, download and install any necessary audio software. For those who cannot listen to the live broadcast, a replay will be available on this site shortly after the call. About Bank of Marin Bancorp Bank of Marin, as the sole subsidiary of Bank of Marin Bancorp, is the premier community and business bank in Marin County with 17 offices in Marin, San Francisco, Napa and Sonoma counties. Bank of Marin offers business and personal banking, private banking and wealth management services, with a strong focus on supporting local businesses in the community. Incorporated in 1989, Bank of Marin has received the highest five star rating from Bauer Financial for more than twelve years (www.bauerfinancial.com) and has been recognized for several years as one of the "Best Places to Work in the Bay Area" and one of the "Top Corporate Philanthropists" by the San Francisco Business Times. With assets of $1.4 billion, Bank of Marin Bancorp is included in the Russell 2000 Small-Cap Index and has been recognized as a Top 200 Community Bank for the past five years by US Banker Magazine.
